Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (12/16/2020) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon entry, claims (1, 3 -8, 10, and 13 -14) remain pending on this application, of which (1, 13 and 14) are the three (3) parallel running independent claims on record, being amended, and claims (2, 9, 11 and 12) were cancelled. 

3.1.	The Examiner undersigned would like to thanks Atty. P. Chintalapoodi (R.No. 68,659) for the new list of amendments provided, detailed stated remarks and observations, and for the cooperation expediting the case.

3.2.	The objection under the 35 U.S.C. 112(f) provision is withdrawn after substantially amendments provided addressing the cited issue.

3.3.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided, and persuasive arguments presented.

                                                            Notice of Allowance

4.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1, 3 -8, 10, and 13 -14) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended parallel running Independent claims (1, 13 and 14) and the associated dependent claims, now recite a particular vehicular system/technique for measurement of the distance to an object existing in a wide range, using a stereo image pair of cameras. The system further comprising a processing unit, configured to project images on a plurality of planes on a virtual spherical surface according to projection angles obtained by dividing a viewing angle at time of capturing the second image having an imaging range overlapping with the first image to generate the plurality of reference planar images, and a plurality of stereo image processing units configured to perform stereo image processing using a corresponding image pair of the plurality of generated basis planar images and reference planar images to generate distance information indicating a distance to an object on the basis image; [specs; claims]). 

5.2.	This new set of incorporated features, and specifically the algorithm running in the CPU module, also combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and are therefore is considered a novelty.



5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 2004/0032407		Ejiri, et al.			H04N13/279; H04N13/282
US 9,916,660 B2		Singh; et al.			G06T7/80; H04N7/181; G06T3/0062;
US 9315192 B1		Zhu; et al.			G06K9/00805; G06K9/00369; 
US 8,599,258 B2		Ehlgen; et al.			G06K9/00791; G06T3/0018; 
US 7,714,936 B1		Martin; et al.			H04N7/002; H04N5/2259; 
US 6,141,034 A1		McCutchen; et al.		H04N13/194; H04N13/296; 

6.2.	Non Patent Literature;

_ All-Around Depth from Small Motion with spheric panorama cameras; 2016;
_ Projections for key point based registration of panoramic terrestrial 3D laser scan; 2015;
_ Omnidirectional Cameras as Backing up Aid; Ehlgen - 2007

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.